Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 2/17/2021 has been considered and entered in the record. New Claim 6 is added. Claims 1-6 are pending. The rejection of Claims 1-5 is maintained for the reasons of record. New Claim 6 is rejected for the reasons as discussed below. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0250216) in view Ukai et al (2017/0150078).
	With respect to Claim 1, Sato et al discloses an imaging device (Figure 2 and corresponding text) comprising: a semiconductor layer (Figure 2, 60) that includes a first region (Figure 2, 67n, negative) of a first conductivity type, a second region  (Figure 2, 66p, positive) of a second conductivity type that is an opposite conductivity type to the first conductivity type, and a third region (Figure 2, 65p, positive) of the second conductivity type; a photoelectric converter (Figure 2, 12) that is electrically connected to the first region (Figure 2, 67n) and that converts incident light into charge; a first transistor (Figure 9, 28) that includes a first source (Figure 9, 68en) , a first drain (Figure 9, 67n) , and a first gate (Figure 9, 28e), the first gate being located above the second region (Figures 2 and 9, 66p); and a second transistor (Figures 2 and 9, 26) that includes a second source (Figures 2 and 9, 67n) , a second drain (Figures 2 and 9, 68an), and a second gate (Figures 2, 26e), the second gate (Figures 2 and 9, 26e) being located above the third region  (Figures 2 and 9, 65p) and electrically connected to the first region, wherein: the first region (Figure 2, 67n, negative)  corresponds to the first source or the first drain in the first transistor (Figure 9, 28), the first region (Figure 2, 67n, negative)  corresponds to the second source or the second 
Sato et al differs from the Claims at hand in that Sato et al does not disclose “a second gate  of the second conductivity type”.
Ukai et al also pertains to imaging devices and is simply relied upon to disclose increasing the threshold voltage by using a gate of a different conductivity than the corresponding source and drain. See paragraph 118.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use a gate of a different conductivity than the corresponding source and drain in the device of Sato et al, for its known benefit of increasing the threshold voltage as disclosed by Ukai et al. The use of a specific type of conductivity, for its known benefit of increasing the threshold voltage, would have been prima facie obvious to one of ordinary sill in the art. 

With respect to Claim 3, Sato et al disclose “the concentration of the impurity of the second conductivity type in a first predetermined location in the third region is higher than the concentration of the impurity of the second conductivity type in a second predetermined location in the second region (paragraph 108), the second predetermined location includes an intersecting point between a surface of the second region and a line normal to the first gate passing through a center of gravity of the first gate when the imaging device is seen in plan view, and when an intersecting point between a center line of the first gate in a gate length direction of the first gate and a center line of the second gate in a direction parallel with a gate width direction of the first gate is defined as a specific intersecting point, the first predetermined location includes an intersecting point between a surface of the third direction and a line prima facie obvious. See In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to Claim 4, Sato et al disclose when the imaging device is seen in plan view, the third region extends (Figure 9, 65p) outside the second gate (Figure 9, 26), See Figures 2 and 9 and corresponding text.
With respect to Claim 5, the concentration of the impurity of the second conductivity type at a location, separated by a predetermined distance from the first region, in the third region is higher than the concentration of the impurity of the second conductivity type at a location, separated by the predetermined distance from the first region, in the second region. See Figure 2 and corresponding text; and paragraph 108 of Sato. 
				New Claim 6
With respect to Claim 6, and the limitation “the first gate is of the first conductivity type”, Ukai et al disclose that it is known in the art for the gate to have the same or different conductivity type as the corresponding  source and drain region. See paragraph 118 of Ukai et al.
 
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0250216) in view Ukai et al (2017/0150078)  as applied to claims 1 and 3-5 above, and further in view of Yamazaki et al (2011/0254004).
Sato et al and Ukai et al are relied upon as disclosed above.
However, neither reference explicitly discloses “ the impurity of the second conductivity type included in the same region is a same element as the impurity of the second conductivity type included in the second region”.

It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the same element in the device of Sato et al in view of Ukai et al, for its known benefit in the art of forming different conductivity regions of the same type as disclosed by Yamazaki et al. 
With respect to Claim 2, the impurity of the second conductivity type included in the same region is a same element as the impurity of the second conductivity type included in the second region. See paragraph 113 of Yamazaki et al.

Response to Applicants’ Arguments
Applicants’ argue “the Examiner failed to address the limitation “ the second gate… electrically connected to the first region” of Claim 1. Applicant respectfully submits that in Sato, the alleged second gate 26e is not electrically connected to the alleged first region 67n ..”. The Examiner respectfully disagrees as region 67 n acts as the drain for gate 26e, and therefore would be considered as electrically connected. See Figure 2 and corresponding text; and paragraphs  114-122.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 











AGG
May 13, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812